Action to recover damages for personal injuries suffered by the infant plaintiff as- a consequence of a fall from a narrow ledge on the outer side of a pedestrian bridge in Highland Park, Borough of Queens. Judgment for the plaintiff reversed on the law and facts, with costs, and complaint dismissed on the law, with costs. No actionable negligence was established by the plaintiff. She suffered injury as a consequence of. going needlessly and recklessly on a portion of the structure at a point where no one had a right to go. The structure itself, was free from any defect so far as construction or maintenance was concerned. It was safe for travel by all who used it in a proper and customary manner. Only the highway was held out for such use; no other part was held out for use as a crossing. (Freeman v. Brooklyn Heights B. B. Go., 54 App. Div. 596; Bridge ,Co. v. Jackson, 114 Pa. 321; Maginnis v. City of Brooklyn, 126 N. Y. 644; Panumio v. State of New York, 266 App. Div. 9, affd. 292 N. Y. 625; McHugh v. Beading Go., 346 Pa. 266.) Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.